FORBEARANCE AND MODIFICATION AGREEMENT

THIS FORBEARANCE AND MODIFICATION AGREEMENT (this “Agreement”) is made and
entered into as of the 17th day of July 2009 (the “Effective Date”), by and
among NNN CHASE TOWER, LLC, a Delaware limited liability company, NNN CHASE
TOWER MEMBER, LLC, a Delaware limited liability company, NNN OF8 CHASE TOWER,
LLC, a Delaware limited liability company, NNN OF8 CHASE TOWER MEMBER, LLC, a
Delaware limited liability company, NNN-ERG CHASE TOWER GP I, LLC, a Delaware
limited liability company, and ERG CHASE TOWER LIMITED I, LP, a Texas limited
partnership (collectively, “Initial Borrower”), NNN VF Chase Tower, LLC, a
Delaware limited liability company, and NNN VF Chase Tower Member, LLC, a
Delaware limited liability company (collectively, “Additional Borrower”, and
together with the Initial Borrower, collectively, the “Borrower”), Grubb & Ellis
Realty Investors, LLC (formerly known as Triple Net Properties, LLC), a Virginia
limited liability company (“Grubb”), NNN Opportunity Fund VIII, LLC, a Delaware
limited liability company (“Opportunity Fund”), Andrew Pastor, Jeffrey S.
Newberg, Kirk A. Rudy, Christopher T. Ellis, David L. Roche, and Arnold B.
Miller (collectively, the “Individual Guarantors”, and together with Triple Net
and Opportunity Fund, the “Initial Guarantors”), NNN 2003 Value Fund, LLC, a
Delaware limited liability company (the “New Guarantor”; and together with the
Initial Guarantors, collectively, the “Guarantors”) and TRANSWESTERN MEZZANINE
REALTY PARTNERS II, LLC, a Delaware limited liability company (“Lender”).

1. RECITALS.

1.1 Initial Borrower and Lender entered into that certain Mezzanine Loan
Agreement, dated as of June 20, 2006 (the “Initial Loan Agreement”). The Initial
Loan Agreement was amended by that certain Consent and Assumption Agreement and
First Amendment to Loan Documents, dated as of July 3, 2006, between Borrower
and Lender (the “Consent and Assumption Amendment”). The Initial Loan Agreement
and the Consent Assumption Amendment, as the same may be amended, are
collectively referred to herein as the “Loan Agreement”.

1.2 The Loan is evidenced by, among other things, that certain Promissory Note
(Mezzanine Loan), dated June 20, 2006, made by Initial Borrower in favor of
Lender in the initial principal amount of $11,000,000 (as further defined in the
Loan Agreement, the “Note”).

1.3 Grubb and Opportunity Fund executed and delivered to Lender that certain
Limited Guaranty (Recourse Obligations), dated as of June 20, 2006 (the “Entity
Guaranty”). Individual Guarantors executed and delivered to Lender that certain
Limited Guaranty (Recourse Obligations), dated as of June 20, 2006 (the
“Individual Guaranty”). New Guarantor executed and delivered to Lender that
certain Limited Guaranty (Recourse Obligations), dated as of July 3, 2006 (the
“Value Fund Guaranty”; and together with the Entity Guaranty and the Individual
Guaranty, each a “Guaranty” and collectively the “Guaranties”).

1.4 Borrower acknowledges and agrees that one or more Events of Default (as
defined in the Loan Agreement) have occurred and are continuing.

1.5 Borrower has requested that Lender forbear from exercising any or all of its
rights and remedies available, or to become available, to Lender under the Loan
Agreement and the “Loan Documents” (as defined in the Loan Agreement) as a
result of the Existing Defaults (as defined below).

1.6 Lender is willing to temporarily forbear from exercising its rights and
remedies under the Loan Agreement and the other Loan Documents with respect to
the Existing Defaults on the terms and conditions set forth in this Agreement.

2. DEFINITIONS.

Capitalized words and terms used in this Agreement that are not otherwise
defined herein shall have the respective meanings set forth in the Loan
Agreement. In addition, the following words and terms shall have the meanings
set forth below:

“Approved Forbearance Period Lease” shall mean any new Lease or amendment or
modification of any Lease and tenant improvement costs and leasing commissions
to be paid in connection therewith approved by Lender pursuant to Section 6.10
of the Loan Agreement during the Forbearance Period; provided, however, if
Lender has neither provided nor denied its written consent to the proposed new
Lease or amendment or modification of any Lease within ten (10) Business Days
after the date of Borrower’s submission, then such proposed new Lease or
amendment or modification of any Lease shall be deemed an Approved Forbearance
Period Lease.

“Excess Cash Flow” shall have the meaning set forth in Section 5.3.

"Existing Defaults” shall have the meaning set forth in Section 3.1.

“Exit Fee” shall mean a percentage of the outstanding principal amount of the
Loan Balance (as defined in the Note) being paid to Lender, calculated as
follows: (i) 0%, if received by Lender prior to or on December 31, 2009,
(ii) three percent (3%), if received by Lender on or after January 1, 2010 but
prior to April 1, 2010, and (iii) five percent (5%), if received by Lender on or
after April 1, 2010; provided however, in the event a Termination Event shall
have occurred and be continuing, the Exit Fee shall mean five percent (5%).

"Expiration Date” shall have the meaning set forth in Section 6.1.

“Forbearance Covenant” shall have the meaning set forth in Section 6.1.

“Forbearance Period” shall mean the period of time from the Effective Date to
the Expiration Date.

"Gross Revenue” shall mean all revenue, derived from the ownership and operation
of the Property from whatever source, including, but not limited to, Rents, but
excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Real Property Owner to any Governmental Authority, non
recurring revenues as determined by Lender, proceeds from the sale or
refinancing of the Property, security deposits (except to the extent determined
by Lender to be properly utilized to offset a loss of Rent), refunds and
uncollectible accounts, proceeds of casualty insurance and Awards (other than
business interruption or other loss of income insurance related to business
interruption or loss of income for the period in question), and any
disbursements to Real Estate Owner from the Reserve Funds (as defined in the
Senior Loan Agreement) or any other fund established by the Senior Loan
Documents, but excluding proceeds from Interim Triggering Events and Final
Triggering Events.

"Remedies” shall mean the rights and remedies available to Lender under the Loan
Agreement, the Loan Documents, or at law or in equity, as the result of the
occurrence of an Event of Default.

"Rents” shall mean all rents, moneys payable as damages or in lieu of rent,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Real Estate Owner or its agents or employees from any
and all sources arising from or attributable to the Property.

“Reserves” shall mean $100,000, which shall be deducted from the Gross Revenue
attributable to July 2009, which Borrower shall cause Real Property Owner to
hold in reserve and apply in accordance with the Senior Loan Agreement and Loan
Documents (including this Agreement).

"Termination Event” shall have the meaning set forth in Section 6.2.

3. CONFIRMATION OF EVENTS OF DEFAULT.

3.1 Borrower and each Guarantor acknowledge that the following Events of Default
exist under the Loan Agreement and/or the Loan Documents (the “Existing
Defaults”): Borrower’s failure to pay to Lender on the Maturity Date (i.e.
June 30, 2009) the outstanding principal balance of the Loan, any and all
accrued and unpaid interest and any and all other amounts related thereto due
under the Loan Agreement and under the Note, the Pledge Agreements and the other
Loan Documents. Notwithstanding anything to the contrary contained in the Loan
Documents, including but not limited to Section 2 of the Note, Borrower and each
Guarantor acknowledge and agree that Borrower failed to satisfy the conditions
set forth in Section 2 of the Note to extend the Maturity Date and consequently
has no further rights to extend the Maturity Date.



4.   ACKNOWLEDGMENTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES.

Borrower and each Guarantor hereby represent, warrant, acknowledge, covenant and
agree to, with and for the benefit of Lender as follows:

4.1 The representations and warranties of the Borrower and each Guarantor
contained in the Loan Documents are true and correct in all material respects as
of the date hereof with the same effect as though made on the date hereof.

4.2 Except for the Existing Defaults, no Event of Default has occurred and is
continuing and, to the best of Borrower’s knowledge, no event has occurred
which, but for the giving of notice or passage of time, or both, would be an
Event of Default.

4.3 The representations and warranties of the Real Estate Owner contained in the
Senior Loan Documents (as the same may have been amended heretofore) are true
and correct in all material respects as of the date hereof with the same effect
as though made on the date hereof.

4.4 No Event of Default (as defined in the Senior Loan Agreement) has occurred
and is continuing and, to the best of Borrower’s knowledge, no event has
occurred under any of the Senior Loan Documents which, but for the giving of
notice or the passage of time, or both, would constitute an Event of Default (as
defined in the Senior Loan Agreement).

4.5 Borrower and each Guarantor have full power and authority to execute and
deliver this Agreement, and have taken all necessary limited liability company
or partnership action to authorize the execution, delivery and performance of
this Agreement, and no authorization, approval or other action by, and no notice
to or filing with, any person is required for the due execution, delivery and
performance by Borrower or each Guarantor of this Agreement.

4.6 This Agreement, the Loan Agreement, and the other Loan Documents, constitute
the legal, valid and binding obligations of Borrower and each Guarantor,
enforceable against Borrower and each Guarantor in accordance with the terms
hereof, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

4.7 The Senior Loan Documents (as the same may have been heretofore amended)
constitute the legal, valid and binding obligations of Real Estate Owner and
each party a guarantor thereto (each a “Senior Guarantor”), enforceable against
Real Estate Owner and each Senior Guarantor in accordance with the terms hereof,
subject only to applicable bankruptcy, insolvency and similar laws affecting
rights of creditors generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

4.8 The execution, delivery and performance of this Agreement by Lender shall
not be deemed or construed to be a satisfaction, restatement, novation, or
release of the Loan Agreement or of any of the Loan Documents or of any of
Borrower’s obligations thereunder (the “Obligations”). The execution, delivery
and performance of this Agreement by Lender shall not be deemed or construed as
a waiver by Lender of any of the Remedies. Neither the execution, delivery and
performance of this Agreement by Lender nor any actions taken or not taken by
Lender prior to the execution of this Agreement or pursuant hereto or under the
Loan Agreement or any of the Loan Documents shall be deemed or construed as a
waiver by Lender of any of the Existing Defaults or as a cure of any of the
Existing Defaults; and, except as otherwise expressly provided in this
Agreement, Lender reserves all of its Remedies in connection with such Existing
Defaults.

4.9 Neither Borrower nor any Guarantor has any and each of Borrower and each
Guarantor hereby expressly waives any existing defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Agreement, the Loan Documents or the Obligations, or with respect to
any other documents or instruments now or heretofore evidencing, securing or in
any way relating to any of Obligations or the Loan Agreement or the Loan
Documents, or with respect to the administration or funding of any of the
Obligations.

4.10 Borrower and each Guarantor hereby reaffirm and ratify all of their
respective Obligations under the Loan Agreement and the Loan Documents and
hereby further reaffirm and ratify that the Obligations are secured by all of
the Security in each case subject to the terms and conditions of this Agreement.

4.11 Senior Loan Reserves. Remaining amounts in each of the Debt Service
Subfacility, the Leasing Costs Subfacility, the Contingency Subfacility, the
Leasing and Improvement Reserve, the Required Repair Funds, the Tax Funds, and
the Lease Termination Rollover Funds (each as defined in the Senior Loan
Agreement) remain available to Real Estate Owner under the Senior Loan
Documents, and the available balance for each is set forth on Schedule 4.11
attached hereto. Senior Lender has not exercised any right it may have under
Section 11.29 of the Senior Loan Agreement.

4.12 Security Deposits. A schedule which is true, correct and complete in all
material respects as of the Effective Date of all security deposits referenced
in Section 4.2 of the Loan Agreement is set forth on Schedule 4.12 attached
hereto. With respect to any Lease which expired or was terminated while Real
Estate Owner owned the Property and prior to the Effective Date, Real Estate
Owner has returned the Security Deposit to such Tenant.

4.13 Senior Loan Extension. Real Estate Owner has exercised its right and fully
satisfied all conditions precedent in the Senior Loan Documents to extend the
maturity date of the Senior Loan to June 30, 2010, and Senior Lender has
extended the maturity date of the Senior Loan to June 30, 2010, and such
extension has not been revoked or rescinded.

Lender hereby represents, warrants, and acknowledges to and for the benefit of
Borrower that Lender has full power and authority to execute and deliver this
Agreement, and has taken all necessary limited liability company action to
authorize the execution, delivery and performance of this Agreement, and no
authorization, approval or other action by, and no notice to or filing with, any
person is required for the due execution, delivery and performance by Lender of
this Agreement.

5. COVENANTS AND AGREEMENTS.

5.1 Borrower shall cause each of the following to occur on or prior to the
Effective Date:



  (a)   Evidence of Senior Loan Extension. Borrower shall provide evidence
reasonably satisfactory to Lender that the extension of the Senior Loan as
described in Section 4.13 hereof has occurred.  



  (b)   Partial Principal Payment. Borrower shall make a partial principal
payment of the Loan to Lender in the amount of $250,000 without payment of any
prepayment premium.  

5.2 Borrower shall cause each of the following to occur:



  (a)   Expenses. Upon demand Borrower shall immediately pay all of Lender’s
reasonable out-of-pocket costs and expenses incurred in connection with the
administration and/or enforcement of this Agreement, including but not limited
to all reasonable attorneys’ fees.  

5.3 Borrower, each Guarantor and Lender covenant and agree that from and after
the Effective Date:



  (a)   Interest Rate; Default Late Charges. Monthly installments of Interest
(as defined in the Note) based on the Interest Rate (as defined in the Note)
shall continue to be due and payable on the first day of each month. No Default
Late Charges (as defined in the Note) shall be payable until the earlier of the
Expiration Date or a Termination Event, at which time Default Late Charges, if
any, shall be payable as set forth in the Loan Documents for the period from and
after the Expiration Date or Termination Event.  



  (b)   Excess Cash Flow. On the fifteenth day of each month commencing on
August 15, 2009 and on the fifteenth day of each succeeding month until the
Expiration Date, so long as Lender has not established a lockbox account,
Borrower shall: (i) pay to Lender monthly installments in the amount of fifty
percent (50%) of Excess Cash Flow (or 100% of Excess Cash Flow in the event the
Senior Loan is paid in full), if any attributable to the immediately preceding
month, which Lender shall apply to outstanding balance of the Loan upon receipt,
and (ii) submit a written statement to Lender of Excess Cash Flow for the
immediately preceding month (“Excess Cash Flow Statement”). “Excess Cash Flow”
shall mean Gross Revenue actually collected during the immediately preceding
month minus the following: (a) expenses of operation of the Property actually
paid (or Tax Funds deposited with Senior Lender under the Senior Loan Agreement)
during the immediately preceding month as permitted under Section 5.3(f) below
after payment of (b) the monthly Senior Loan debt service as currently set forth
in the Senior Loan Documents, (c) the monthly Loan Interest payment as currently
set forth in the Loan Documents, (d) capital expenses set forth in the Approved
Forbearance Period Budget (as defined below), (e) leasing commissions and tenant
improvements costs in connection with the Property under an Approved Forbearance
Period Lease, and (r) the one time payment of the Reserves. For the purpose of
clarity, (i) in no event shall any “Operating Expense” be double counted when
calculating Excess Cash Flow, and (ii) in no event shall default rate interest
or late charges be included in either the monthly Senior Loan debt service or
the monthly Loan Interest payment.  



  (c)   Distributions. Notwithstanding anything to the contrary contained in the
Loan Documents, including but not limited to Section 6.30.2 of the Loan
Agreement, Borrower shall not make any distributions to any of its members,
partners or shareholders.  



  (d)   Reserves. Only with Lender’s consent, such consent not to be
unreasonably withheld, Borrower shall cause Real Estate Owner to use the
Reserves for the payment of capital expenses, leasing commissions, and tenant
improvements costs in connection with the Property which are not otherwise paid
first from Gross Revenue as authorized pursuant to Section 5.3(b) above,
including, without limitation, capital costs, leasing commissions, and tenant
improvement costs accrued but unpaid as of the date hereof.  



  (e)   Lockbox. Subject to the terms contained herein and the rights of the
Senior Lender pursuant to the Senior Loan Documents, and until the Mezzanine
Loan is paid in full, Borrower agrees, at Borrower’s sole cost and expense, upon
written notice from Lender to cooperate with Lender in establishing a lockbox
account pursuant to a lockbox agreement, such agreement to be in form and
substance satisfactory to Lender, in Lender’s sole discretion consistent, with
the terms contained in this Agreement. Any such lockbox agreement shall provide,
among other things, that so long as no Event of Default has occurred and is
continuing (other than the Existing Defaults) all Gross Revenue generated on and
after the first day of the first full month after five (5) days’ written notice
from Lender will be deposited into a lockbox account controlled by or on behalf
of Lender, and that Lender will apply Gross Revenue to (a) the monthly Senior
Loan debt service as currently set forth in the Senior Loan Documents, and
(b) the monthly Loan Interest payment as currently set forth in the Loan
Documents, and thereafter shall either (x) release funds from Gross Revenues to
Borrower on or before the fifth (5th) day of each month with which to pay
expenses of operation of the Property (including capital expenses, leasing
commissions and tenant improvements costs) in accordance with Section 5.3(f), or
(y) pay directly from Gross Revenues expenses of operation of the Property
(including capital expenses, leasing commissions and tenant improvements costs)
in accordance with Section 5.3(f). For any period during which a lockbox is in
effect, Lender shall deliver to Borrower a monthly statement of Excess Cash Flow
attributable to the immediately preceding month on or before the fifteenth
(15th) day of the month. Borrower agrees that the lockbox and all sub-accounts
thereto shall be pledged to Lender as additional collateral for the Loan,
subject to the rights of the Senior Lender. Borrower agrees to cooperate with
Lender in establishing such a lockbox account and to execute and deliver such
other documents as Lender may reasonably require in connection therewith, all at
the sole cost and expense of Borrower.  



  (f)   Approved Forbearance Period Budget. Lender is in receipt of and has
approved the budget for the Property for the Forbearance Period attached hereto
as Schedule 5.3(f) (the “Approved Forbearance Period Budget”), which budget
shall supersede any annual budget for the Property for the 2009 fiscal year
previously approved by Lender. Borrower and Real Estate Owner shall pay any
expense, including Operating Expenses, out of Gross Revenue: (i) as permitted
herein, (ii) as generally set forth in the Approved Forbearance Period Budget,
(iii) utility and insurance expenses, whether or not in excess of the Approved
Forbearance Period Budget, (iv) with respect to controllable Operating Expenses,
within the greater of three percent (3%) of the applicable line item in the
Approved Forbearance Period Budget or $3,000.00, (v) emergency repairs of any
amount, so long as the nature of such repairs is reported in writing to Lender
within five (5) days of the occurrence giving rise to the need for such repairs,
or (vi) if not otherwise permitted under subparagraphs (i) through (v) above, as
consented to by Lender, such consent not to be unreasonably withheld and to be
deemed given if Lender has neither provided nor denied its consent to the
proposed expenditure within three (3) Business Days after the date of Borrower’s
request for consent.  



  (g)   Extension Options. All of Borrower’s extension options set forth in
Section 2 of the Note are null, void and of no further force and effect.  



  (h)   Exit Fees. Notwithstanding anything to the contrary contained in the
Loan Documents, including but not limited to Section 8 of the Note, Borrower
shall pay to Lender the Exit Fee in connection with any payment of the
outstanding principal amount of the Loan Balance (whether on the Expiration
Date, the Termination Date, or earlier); provided, however, no Exit Fee shall be
applicable to any prepayment of the Loan Balance resulting from Lender’s
application of Excess Cash Flow, if any, to the Loan Balance.  



  (i)   Senior Loan Extension Option.  

a) The parties hereto acknowledge and agree that it is likely to be desirable to
give the notice to extend the terms of the Senior Loan in accordance with the
Senior Loan Agreement (the “Extension Notice”). In the event the Borrower or
Real Estate Owner elects to provide the Extension Notice, the Guarantors and
Borrower agree that the Extension Notice shall be given not less than fifteen
(15) days prior to the last date on which the Extension Notice may be given
under the Senior Loan Agreement and Borrower shall provide a simultaneous copy
thereof to Lender. In the event Lender does not receive a copy of the Extension
Notice as set forth in the prior sentence or if the Guarantors and/or Borrower
notify Lender of the intent not to provide the Extension Notice, then if Lender
desires to give the Extension Notice, it is hereby authorized to do so in its
own name or in the name of Borrower and/or Real Estate Owner under an
irrevocable power of attorney hereby granted which power is coupled with an
interest. Borrower and Guarantors covenant to cooperate with Lender to provide
all necessary documents and take all necessary actions required by Senior Lender
to determine whether Real Estate Owner satisfies the Debt Service Coverage Ratio
(as defined in the Senior Loan Agreement) in connection with such extension.

b) If the Extension Notice is given, none of the Guarantors, Borrower and/or
Real Estate Owner may subsequently revoke the Extension Notice without the prior
written consent of Lender in its sole and absolute discretion. On the other
hand, if the Extension Notice is given and Lender determines in its sole and
absolute discretion that the Extension Notice should be revoked, then upon
request of Lender, Borrower and/or Real Estate Owner shall give notice of
revocation not less than three (3) business days prior to the last date on which
such notice of revocation may be given in each case under the Senior Loan
Agreement and shall provide simultaneous copies thereof to Lender. In the event
Lender does not receive a copy of the revocation notice as set forth in the
prior sentence, then Lender is hereby authorized to give the revocation notice
in its own name or in the name of Borrower and/or Real Estate Owner under
irrevocable power of attorney hereby granted which power is coupled with an
interest. In no event shall Borrower, any Guarantor or Real Estate Owner be
liable for any fees or costs payable in connection with exercise of the
extension option with respect to the Senior Loan unless Borrower, any Guarantor
or Real Estate Owner has assented in writing to the exercise of such extension
option which extension has not been revoked in accordance herewith and with the
Senior Loan Documents.

5.4 Lender agrees as follows:



  (a)   By its execution hereof, Lender hereby agrees that the payment of Excess
Cash Flow pursuant to the terms of this Agreement and that certain Loan
Modification Agreement entered into concurrently herewith by Senior Lender and
Real Estate Owner shall not violate Borrower’s covenant pursuant to the terms of
Section 6.29.9 of the Loan Agreement.  



  (b)   By its execution hereof, Lender hereby consents to the terms of that
certain Second Amendment to Lease dated January 9, 2009, by and between Triple
Net Properties Realty, Inc., as agent for Borrower, and Bury & Partners, Inc.  

5.5 Consent to Subsequent Transfer by ERG Chase Tower, LP. Notwithstanding
anything to the contrary in the Loan Documents, including, without limitation,
any prohibitions or limitations on: transfer of interests in Real Estate Owner,
modifications or amendments to the Tenancy-in-Common Agreement; changes in the
identity of the sub-manager of the Property; and changes to the names of any of
the Borrower Parties, Lender agrees that Borrower may modify the
Tenancy-in-Common Agreement to grant to ERG Chase Tower, LP (“ERG Chase”) a
right to require of NNN Chase Tower REO, LP, NNN OF8 Chase Tower REO, LP or NNN
VF Chase Tower REO, LP (each, a “Chase Owner” and collectively, the “Chase
Owners”) to purchase all of the interest of ERG Chase in and to the Property
(the “Put Option”) by the giving of not less than thirty nor more than 60 days
written notice to the Chase Owners (the “Option Notice”), with a copy to Lender.
Upon receipt of the Option Notice, the Chase Owners shall (in such percentage
interest as they may determine) acquire, and ERG Chase shall sell, all of the
interest of ERG Chase in and to the Property, for $10.00, in a closing to occur
effective as of April 30, 2010, so long as the conditions set forth the next
paragraph have been met to Lender’s reasonable satisfaction.

Lender agrees that the transfer of the interest in the Property owned by ERG
Chase pursuant to this Section 5.5 or the modified Tenancy-in-Common Agreement
to one or more of the Chase Owners (the “ERG Transfer”) shall be a permitted
transfer under the Loan Documents and may be transferred without Rating Agency
Confirmation or any transfer fee; provided, however, that prior to such transfer
the following conditions shall be met to Lender’s reasonable satisfaction:
Lender shall be provided notice of such intended transfer as set forth above and
Borrower will (a) reimburse Lender for its actual out-of-pocket costs in
connection therewith, including legal fees, (b) execute such loan documentation
reasonably required by Lender as a result of such intended transfer, including
but not limited to assignment and pledge documents (collectively, the “Option
Transfer Documents”), (c) deliver such corporate authority documentation as
reasonably required by Lender, and (d) cause the Title Company to deliver to
Lender a revised owner’s title insurance policy (or endorsement to the existing
owner’s title insurance policy) and a revised UCC Title Policy (or endorsement
to the existing UCC Title Policy) both in form and substance satisfactory to
Lender, and (e) provide any authority and enforceability opinions of counsel as
reasonably required by Lender.

In the event the preconditions set forth herein to the ERG Transfer have been
satisfied to Lender’s satisfaction, Lender will release Andrew Pastor, Jeffrey
S. Newberg, Kirk A. Rudy, Christopher T. Ellis, David L. Roche, and Arnold B.
Miller (collectively, the “Endeavor Guarantors”) from any obligations arising
from their Guaranty Agreement from and after the date of such transfer. For the
purpose of clarity, the Endeavor Guarantors shall remain fully liable for all of
their respective obligations under the Guaranty Agreement arising prior to the
transfer date. The remaining Guarantors will re-affirm their Guaranty
Agreements, notwithstanding the release by Lender of the Endeavor Guarantors.

Lender further agrees that notwithstanding anything to the contrary in the Loan
Documents, at any time during the term of the Loan, ERG Chase, NNN-ERG Chase
Tower GP I, LLC, ERG Chase Tower Limited I, LP, and NNN-ERG Chase Tower GP II,
LLC may change their names as permitted under their internal governing documents
and applicable law, with notice to, but without the necessity of obtaining the
consent of Lender.

6. FORBEARANCE COVENANT.

6.1 Borrower and each Guarantor acknowledge and agree that Lender has the free
and unrestricted right, at any time and from time to time, to exercise any and
all Remedies attributable to the Existing Defaults; provided, however, that
unless and until a Termination Event shall occur, Lender shall not, prior to
June 30, 2010 (the “Expiration Date”), except as otherwise expressly provided in
this Agreement, exercise any Remedies attributable to the Existing Defaults,
including without limitation: (a) demand payment of the Debt related to the Loan
(principal, interest or otherwise), (b) file any action or proceeding against
Borrower or any Guarantor under or in connection with the Loan Agreement or any
of the Loan Documents, or (c) rescind its approval of Triple Net Properties
Realty, Inc. as manager of the Property and the management agreement and related
sub-management agreement between manager and Endeavor Real Estate Management,
Ltd. as sub-manager, or (d) foreclose upon or seek to foreclose upon any of the
Security whether in a judicial or nonjudicial proceeding (the forbearance from
such actions by Lender, subject to the terms and conditions of this Agreement,
being herein referred to as the “Forbearance Covenant”). Borrower expressly
acknowledges and agrees, however, that from and after the Expiration Date or
such earlier date as a Termination Event may occur, Lender shall have the right,
at any time and from time to time, to exercise any and all Remedies available to
Lender against or with respect to Borrower or any Guarantor, and the Security to
the same extent as Lender would be entitled if the Forbearance Covenant had
never been part of this Agreement. Notwithstanding the foregoing, it is
specifically understood and agreed that the Forbearance Covenant does not
relate, extend, or apply in any manner to (i) any actions that Lender may take
under the Loan Agreement, any of the Loan Documents, or at law or in equity to
preserve and protect the Security and the interests of Lender therein including,
without limiting the generality of the foregoing, (A) filing actions against or
defending or intervening in actions brought by third parties or Borrower or any
Guarantor relating to the Security or the interests of Lender therein, or
(B) the sending of notices to any Persons concerning the existence of security
interests or liens in favor of Lender concerning the Security or (ii) the
exercise of any other Remedies of Lender, except as expressly provided in the
Forbearance Covenant.

6.2 For purposes of this Agreement, each of the following shall constitute a
“Termination Event”:



  (a)   Any representation or warranty of Borrower or any Guarantor in this
Agreement shall be or become untrue or inaccurate in any material respect,
except to the extent that changes in the representations and warranties have
been disclosed to Lender in writing by Borrower and Lender has approved such
changes, as provided in Section 7.1.6 of the Loan Agreement.  



  (b)   An Event of Default (other than the Existing Defaults) shall exist or
occur.  



  (c)   Borrower or any Guarantor shall breach, default under or fail fully to
perform any of the covenants, agreements and obligations under this Agreement;
provided, that failures to pay principal or interest shall be governed by
Section 7.1.1 of the Loan Agreement, failure to pay or deposit any amount (other
than principal or interest) shall be governed by Section 7.1.2 of the Loan
Agreement, and other defaults hereunder shall be governed by Section 7.1.5 of
the Loan Agreement.  

Upon the occurrence of a Termination Event, the Forbearance Covenant and any and
all other obligations of Lender pursuant to this Agreement shall immediately
terminate and be without force or effect, in the same manner and to the same
extent as if the same had never been included in this Agreement, and Lender
shall immediately and without further notice be entitled to exercise any and all
Remedies then available to Lender.

7. RELEASE.

Borrower and each Guarantor hereby fully and forever releases and discharges
Lender and its predecessors, successors, assigns, members, managers, affiliates,
directors, officers, employees, agents, attorneys, independent contractors and
representatives (whether now or heretofore acting in such capacity or otherwise)
(the “Releasees”), from any and all claims, demands, liabilities, obligations,
actions, causes of action and suits at law or in equity, of whatsoever kind or
nature (including any lender liability claims), whether known or unknown,
discovered or undiscovered, matured or not matured, asserted or unasserted,
which Borrower or any Guarantor heretofore had or asserted or now or hereafter
has or may assert against any one or more of the Releasees, arising out of or in
respect of any actions, conduct, circumstances or events on or prior to the date
hereof in connection with the administration by Lender of the Loan, other than
with respect to a breach of this Agreement. In furtherance and not in limitation
of the provisions of the preceding sentence, Borrower and each Guarantor also
agree not to sue or prosecute any action against any or all of the Releasees
with respect to any of the matters contemplated within the scope of said
sentence, and Borrower and each Guarantor agrees to hold each and all of the
Releasees harmless in respect of any suit or prosecution by Borrower or any
Guarantor in contravention of the provisions of this sentence.

8. NO FURTHER OBLIGATIONS.

Borrower and each Guarantor acknowledge and agree that (a) Lender has not agreed
to, and Lender has no obligation whatsoever to discuss, negotiate or to agree
to, any restructuring of the Obligations, or any modification, amendment,
restructuring or restatement of the Loan Agreement or the Loan Documents, or to
forbear from exercising its Remedies, except as expressly provided in this
Agreement, (b) if there are any future discussions among Lender, Borrower and/or
Guarantors concerning any such modification, amendment, restructuring,
restatement or forbearance, that no modification, amendment, restructuring,
restatement, forbearance, compromise, settlement, agreement or understanding
with respect to the Obligations, or the Loan Agreement or the Loan Documents or
any term, provision or aspect thereof, shall constitute a legally binding
agreement or contract or have any force or effect whatsoever unless and until
reduced to writing and signed by authorized representatives of all parties, and
that none of the parties hereto shall assert or claim in any legal proceedings
or otherwise that any such agreement exists except in accordance with the terms
of this Agreement; and (c) neither the execution and delivery of this Agreement,
nor the execution and delivery of any prior forbearance agreements nor any
combination thereof, has established nor shall any or all of such instruments be
deemed to have established any course of dealing between the parties hereto or
obligation or agreement of any nature whatsoever on the part of Lender with
respect to any future or further extension, if any, of the Expiration Date or
any future or further forbearance, if any, by Lender from the exercise of
Remedies.

9. CONSTRUCTION OF AGREEMENT.

Each party hereto acknowledges that it has participated in the negotiation of
this Agreement and no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured, dictated or drafted such provision; Borrower and
Guarantors acknowledge and agree that they have each at all times had access to
an attorney in the negotiation of the terms of and in the preparation and
execution of this Agreement and have had the opportunity to review and analyze
this Agreement for a sufficient period of time prior to the execution and
delivery of this Agreement; Borrower, Lender and Guarantors further acknowledge
and agree that no representations, warranties, covenants or agreements have been
made by or on behalf of Lender, or relied upon by Borrower or Guarantors
pertaining to the subject matter of this Agreement, other than those that are
set forth in this Agreement, and that all of the terms of this Agreement were
negotiated at arm’s-length, and that this Agreement was prepared and executed
without fraud, duress, undue influence or coercion of any kind exerted by any of
the parties upon the others, and that the execution and delivery of this
Agreement is the free and voluntary act of Borrower, Lender and each Guarantor.

10. MISCELLANEOUS.

10.1 Except as expressly set forth herein, the covenants, acknowledgments,
representations, warranties, waivers, releases, agreements and obligations of
the parties hereto shall survive the consummation of the transactions
contemplated by this Agreement.

10.2 Whenever in this Agreement any party is named or referred to, the
successors, successors-in-title and assigns of such party shall be included, and
all covenants and agreements contained in this Agreement shall bind and inure to
the benefit of their respective successors, successors-in-title and assigns,
whether so expressed or not.

10.3 This Agreement shall be construed and enforced in accordance with and
governed by all of the provisions of the Code and by the other internal laws (as
opposed to conflicts of law provisions) of the State of Texas.

10.4 Titles or captions of paragraphs hereof are for convenience only and
neither limit nor amplify the provisions hereof.

10.5 Time is of the essence of this Agreement.

10.6 This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
together constitute one and the same instrument. This Agreement may be executed
by signature delivered by facsimile transmission or email scan. This Agreement
shall not be recorded.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto, by and through their duly authorized
officers, have executed this Agreement under seal as of the day and year first
above written.

     
LENDER:
 

TRANSWESTERN MEZZANINE REALTY
PARTNERS II, LLC, a Delaware limited
liability company
By: /s/ Mark K. Witt
Name: Mark K. Witt
Its: Managing Director
 






BORROWER:
NNN CHASE TOWER, LLC,
a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
formerly known as Triple Net
Properties, LLC, a Virginia limited
liability company, its Vice President
By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer
  NNN CHASE TOWER MEMBER, LLC,
a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
formerly known as Triple Net
Properties, LLC, a Virginia limited
liability company, its Vice President
By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer


NNN OF 8 CHASE TOWER, LLC,
a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
formerly known as Triple Net
Properties, LLC, a Virginia limited
liability company, its Vice President
By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer
  NNN OF 8 CHASE TOWER MEMBER, LLC,
a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
formerly known as Triple Net
Properties, LLC, a Virginia limited
liability company, its Vice President
By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

BORROWER (continued):

      NNN-ERG CHASE TOWER GP I, LLC,   ERG CHASE TOWER LIMITED I, LP, a Delaware
limited liability company
By: /s/ Bryce Miller
Name: Bryce Miller
Its: Executive Vice President  
a Texas limited partnership
By: NNN-ERG Chase Tower GP II, LLC, a
Delaware limited liability company, its
general partner
By: /s/ Bryce Miller
Name: Bryce Miller
Its: Executive Vice President
NNN VF CHASE TOWER, LLC,
a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
formerly known as Triple Net
Properties, LLC, a Virginia limited
liability company, its Vice President
By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer  
NNN VF CHASE TOWER MEMBER, LLC,
a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
formerly known as Triple Net
Properties, LLC, a Virginia limited
liability company, its Vice President
By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

2

     
GUARANTORS:
GRUBB & ELLIS REALTY INVESTORS, LLC,
formerly known as Triple Net Properties,
LLC, a Virginia limited liability company
By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer
  NNN OPPORTUNITY FUNDS VIII, LLC,
a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
formerly known as Triple Net
Properties, LLC, a Virginia limited
liability company, its Manager
By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer
NNN 2003 VALUE FUND, LLC,
a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
formerly known as Triple Net Properties, LLC,
a Virginia limited liability company,
its Manager
By: /s/ Michael J. Rispoli
Name: Michael J. Rispoli
Its: Chief Financial Officer
 










/s/ Andrew Pastor
Andrew Pastor

/s/ Jeffrey S. Newberg
Jeffrey S. Newberg

/s/ Kirk A. Rudy
Kirk A. Rudy

/s/ Christopher T. Ellis
Christopher T. Ellis

/s/ David L. Roche
David L. Roche

/s/ Arnold B. Miller
Arnold B. Miller

3

         
STATE OF ILLINOIS
COUNTY OF COOK
  §
§  

§

BEFORE ME, the undersigned authority, on this day personally appeared Mark K.
Witt, a Managing Director of TRANSWESTERN MEZZANINE REALTY PARTNERS II, LLC, a
Delaware limited liability company, on behalf of said limited liability company.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Lorraine Heart
Notary Public in and for the State of Illinois


03/03/2013      
Lorraine Heart
Printed Name of Notary

4

          THE STATE OF CALIFORNIA
COUNTY OF ORANGE   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary
THE STATE OF CALIFORNIA
COUNTY OF ORANGE
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

      My Commission Expires:  
/s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011  
P.C. Han
Printed Name of Notary

          THE STATE OF CALIFORNIA     §           §     COUNTY OF ORANGE     §
The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary
THE STATE OF CALIFORNIA
COUNTY OF ORANGE
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Bryce Miller, Executive Vice President of NNN-ERG
CHASE TOWER GP I, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Steven J. Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steven J Harvey
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Bryce Miller, Executive Vice President of NNN-ERG
CHASE TOWER GP I, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Steven J. Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steven J Harvey
Printed Name of Notary
THE STATE OF CALIFORNIA
COUNTY OF ORANGE   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary
THE STATE OF CALIFORNIA
COUNTY OF ORANGE
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary
THE STATE OF CALIFORNIA
COUNTY OF ORANGE
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary
THE STATE OF CALIFORNIA
COUNTY OF ORANGE
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

         
My Commission Expires:
 
  /s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011
      P.C. Han
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS
  §
§
§  




The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by ANDREW PASTOR.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Steven J. Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steven J Harvey
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by JEFFREY S. NEWBERG.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Steven J. Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steven J Harvey
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
20th day of July, 2009, by KIRK A. RUDY.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 20th day of July, 2009.

          My Commission Expires:  
 
/s/ Steven J. Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steven J Harvey
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
22nd day of July, 2009, by CHRISTOPHER T. ELLIS.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 22nd day of July, 2009.

          My Commission Expires:  
 
/s/ Steven J. Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steven J Harvey
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by DAVID L. ROCHE.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Steven J. Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steven J Harvey
Printed Name of Notary
THE STATE OF TEXAS
COUNTY OF TRAVIS   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by ARNOLD B. MILLER.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

          My Commission Expires:  
 
/s/ Steven J. Harvey
Notary Public in and for the State of Texas


08/24/2011      
Steven J Harvey
Printed Name of Notary
THE STATE OF CALIFORNIA
COUNTY OF ORANGE   §
§
§  





The foregoing instrument was executed and acknowledged before me on this the
17th day of July, 2009, by Michael J. Rispoli, Chief Financial Officer of Grubb
& Ellis Realty Investors, LLC f/k/a Triple Net Properties, LLC, a Virginia
limited liability company, Vice President of NNN CHASE TOWER, LLC, a Delaware
limited liability company, the general partner of NNN CHASE TOWER REO, LP, a
Texas limited partnership, on behalf of said companies and said limited
partnership.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 17th day of July, 2009.

      My Commission Expires:  
/s/ P.C. Han
Notary Public in and for the State of California


June 25, 2011  
P.C. Han
Printed Name of Notary

5

SCHEDULE 4.11
Senior Loan Reserves

          Reserve:   Available Amount:
Debt Service Subfacility
  $ 0  
Leasing Costs Subfacility
  $ 0  
Contingency Subfacility
  $ 0  
Leasing and Improvements Reserve
  $ 0  
Required Repair Funds
  $ 0  
Tax Funds
  $ 1,401,738.16  
Lease Termination Rollover Funds
  $ 0  

6

SCHEDULE 4.12
Security Deposits
Attached

7

SCHEDULE 5.3(f)
Approved Forbearance Period Budget
Attached

8